DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
3.	The drawings were received on 11/12/2019.  These drawings are acceptable.
Election/Restrictions
4.	Applicant’s election of Group I (claims 1-7) in the reply filed on 2/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Therefore, claims 1-7 are examined on the merits.
5.	This application is in condition for allowance except for the presence of claims 8-20 directed to invention non-elected without traverse.  Accordingly, claims 8-20 have been cancelled.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Peter Corless on 2/24/2022. The application has been amended as follows: 

Claims filed on 11/12/2019 have been amended as follows:
1. (Currently amended) An antioxidant for fuel cells, comprising: 
a core comprising one or more selected from the group consisting of a metal oxide 
an outer portion located on and formed and comprising metal cations represented by M(x-n)+ wherein n is a natural number of 1 or more and having a smaller oxidation number than a valency of the metal (M) of the core.

Claims 8-20 have been canceled. 


Reasons for Allowance
7.	Claims 1-7 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The closest Prior Art of Christous et al. (US 20190308884 A1) teaches cerium nanoparticles (Ce3+/Ce4+) which can be used as an antioxidant in fuel cell [paragraph 
Cargnello et al (US 20140106260 A1) teaches a core-shell nanoparticulate composition wherein transition metal core is encapsulated by metal oxide shell [Abstract; paragraph 0006-0020] but does not teach a metal oxide core.
Bang et al (US 20160263557 A1) teaches a yolk-shell type particle comprising a metal oxide core and an aluminum silica shell [Abstract; paragraph 0021-0027] but not the oxide same metal in the core and shell.

The  prior arts of record fail to anticipate or suggest or render obvious antioxidant for fuel cells comprising a core having one or more selected from the group consisting of a metal oxide and a complex metal oxide and an outer portion located on or over a surface of the core and formed and comprising metal cations represented by M(x-n)+ wherein n is a natural number of 1 or more and having a smaller oxidation number than a valency of the metal (M) of the core.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723